BUSSEY, Judge:
Appellant, Phillip Hurel Post, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Caddo County, Case No. CRT-72-1939, for the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor; his punishment was fixed at sixty (60) days in the county jail and a fine of One Hundred ($100.00) Dollars, plus court costs, and from said judgment and sentence an appeal has been perfected to this Court.
This cause was lodged in this Court on March 6, 1973. On April 3, 1973, defendant requested an extension of time within which to file a brief, which was granted, giving the defendant until June 3, 1973 to file a brief. No brief was filed, nor was a further extension of time within which to file a brief requested. On July 3, 1973, this cause was summarily submitted for an opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment and conviction and no briefs are filed in support of the Petition in Error, this Court will examine the records only for fundamental error; if none appear on record, the judgment will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
We have carefully examined the record and reviewed the testimony and Petition in Error in the instant case and find no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BLISS, P. L, and BRETT, J, concur.